Judgment which granted the petition and annulled the City Rent and Rehabilitation Administrator’s determination that the apartments were subject to control, is unanimously reversed on the law and the petition dismissed, without costs or disbursements to either of the parties. The Rent Administrator found that the apartments were subject to control and remanded the matter to the District Rent Administrator to establish maximum rents for the apartments. The petition here was brought prior to a determination of the maximum rents. We note at the outset that the filing in 1954 and 1955 of decontrol reports by .the landlord did not constitute decontrol orders and the administrator was not bound by the doctrine of res judicata to hold that the subject apartments were decontrolled. The reports were but “ a mere unilateral declaration and it was not an adjudication of anything.” (Matter of Coyle v. Gabel, 21 N Y 2d 808, 809-810.) Consequently, the administrator was not barred from conducting the present proceedings. However, since the petition was brought prior to the determination of the maximum rents it must be dismissed as being premature. The order of remand by the “State Rent Administrator to the local rent administrator to fix maximum rent did not finally determine the rights of the parties, and * * * whether [the] building is subject to rent control cannot be reviewed under these circumstances until a maximum rent has been fixed.” (Matter of Fiesta Realty Corp. v. McGoldrick, 308 N. Y. 869.) Concur — Botein, P. J., Stevens, Capozzoli, Rabin and McNally, JJ.